[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Barbara A. Schafroth, age 50, whose maiden name was Barbara Higgins, and the defendant, Robert J. Schafroth, age 43, were married on September 13, 1979 at Hyannis, Massachusetts. There are no minor children issue of the marriage, although the plaintiff has two adult children by a prior marriage.
The marriage has broken down irretrievably due primarily to the fault of the defendant. He has demonstrated a spotty work history due in part to physical injuries. In addition, he has been abusive to his wife both physically and emotionally. On many occasions he has exhibited a violent temper and on the last occasion when the parties engaged in sexual intercourse, it was as a result of the defendant's rape of his wife.
Mrs. Schafroth suffers from lupis which was diagnosed in 1987 which will affect her heart, kidneys and joints. She daily takes medication for CT Page 5501 this condition. Mr. Schafroth appears in good health and claims that through counseling he is able to control his temper.
The plaintiff is unemployed but receives social security of $57.21 per week, house rental of $93.02 and a current order of $100.00 per week alimony of which the defendant is $1,100.00 in arrears. The defendant, now living in Virginia with another woman, earns $240.00 per week with a net of $193.01 plus an average of $80.00 per week playing in a band.
There are considerable debts shown on the parties affidavits as follows:
Plaintiff-wife:
    Choice Bank Card             $2,660.91 Chase Visa (car loan)         4,692.41 American Express                665.73 People's Credit Card (joint)  2,239.76 Discover Card                   447.29 Febbroriello  Levy           4,454.89
Defendant-husband:
    G. Fox                       $    79.00 Federal Credit Union           1,390.00 People's Bank — Mastercard     2,175.00 Norwest Bank-Mastercard        3,222.00 Citibank — Equity Loan         1,142.00 Louis Schafroth — loan         2,350.00
The parties own jointly a home located at 96 Brook Street, Torrington with a value between $100,000.00 and $80,000.00 and a net equity of $30,500 to $33,000 depending upon the verified balance of the mortgage.
Based upon the length of the marriage, the respective health of the parties, the cause of the breakdown and the future earning capacity of the parties, the court as part of the decree dissolving the marriage enters the following orders.
1. The marriage is dissolved on the grounds of irretrievable breakdown.
2. Pursuant to Conn. Gen. Stat. 46b-81, all of the right, title and interest in the home located at 96 Brook Street, Torrington, Connecticut is transferred to the plaintiff and the plaintiff shall hold the defendant harmless on the mortgage, taxes, insurance, etc. CT Page 5502
3. The defendant shall pay the plaintiff the sum of $100.00 per week as alimony which alimony shall terminate at the end of ten (10) years or upon the plaintiff's death or remarriage. During this 10 year period, the defendant shall provide the plaintiff with a copy of his federal income tax return by May 1 of each calendar year.
4. The defendant shall maintain and pay for the plaintiff's medical insurance until November, 1994.
5. The defendant shall be responsible and pay the credit cards for People's Bank, . Fox, and Bradlees and hold the plaintiff harmless therefrom.
6. The defendant assigns 50% of his right, title and interest in a potential claim of $7,000.00 that may be payable from the lawsuit involving the City of Torrington when the defendant was arrested and ordered to cooperate in all respects so that the plaintiff can participate in the lawsuit recovery.
7. The defendant shall pay an arrearage presently outstanding on the pendente lite alimony order in the amount of $1,100.00 at the rate of $100.00 per month.
8. The plaintiff's maiden name is restored to Barbara Higgins.
Judgment shall enter in accordance with the foregoing.
PICKETT, J.